DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 12/22/2021.
Claims 1-20 are pending of which claims 1, 14 and 20 are independent.
The IDS(s) submitted on 09/13/2022 and 02/01/2022 has been considered.
The present application is a continuation of Application 16/684267 (US PAT 11240144).
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11240144.  Although the claims at issue are not identical, they are not patentably distinct from each other except the pending set of claims do not recite SDN controller and Top-Of-Rack (TOR) switch as a virtual router which are instead recited in the patented set of claims.  The pending set of claims instead of reciting SDN controller just recite controller and instead of reciting a virtual router based on TOR switch just recite virtual router and therefore the pending set of claims are a broader version of the patented set of claims. 
To establish the double patenting rejection pending independent claims 1 and 14 and 20 are rejected based on the limitations of patented claims 1 and 14 and 20 respectively as shown in the table below as an example.
Pending Independent claim 1 
Patented Claim 1 of US PAT 11240144
1. A method comprising: 
1. A method comprising:
receiving, by a controller, a first multicast route and a second multicast route;
receiving, by a software defined networking (SDN) controller of a data center including
one or more devices that each include one or more virtual routers configured thereon, from a
Top-Of-Rack (TOR) switch, a first multicast route and a second multicast route;
 in response to determining that the first multicast route is an assisted replication route, adding, by the controller, a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic; 
in response to determining that the first multicast route is an assisted replication route,
adding, by the SDN controller, a first nexthop specified by the first multicast route to a list of
nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to determining that the second multicast route is not the assisted replication route, refraining from adding, by the controller, a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic; and
in response to determining that the second multicast route is not the assisted replication route, refraining from adding, by the SDN controller, a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic; and
 configuring, by the controller, after adding the first nexthop, a virtual router based on the list of nexthops.
provisioning, by the SDN controller, after adding the first nexthop, the list of nexthops at a virtual router of the one or more virtual routers.




Pending Independent claim 14
Patented Claim 14 of US PAT 11240144
14. A controller comprising one or more processors configured to:
14. A software defined networking (SDN) controller of a data center including one or more
devices that each include one or more virtual routers configured thereon, the SDN controller
configured to:
receive a first multicast route and a second multicast route;
receive, from a Top-Of-Rack (TOR) switch, a first multicast route and a second multicast
route;
in response to a determination that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic; 
in response to determining that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
 in response to a determination that the second multicast route is not the assisted replication route, refrain from adding a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic; and
in response to determining that the second multicast route is not the assisted replication route, refrain from adding a second nexthop specified by the second multicast route to the list of
nexthops for BUM traffic; and
configure, after adding the first nexthop, a virtual router based on the list of nexthops.
provision, after adding the first nexthop, the list of nexthops at a virtual router of the one or more virtual routers.





Pending Independent claim 20
Patented Claim 20 of US PAT 11240144
20. A non-transitory computer-readable non-transitory storage medium having stored thereon instructions that, when executed, cause a controller to:
20. A computer-readable non-transitory storage medium having stored thereon instructions that, when executed, cause a software defined networking (SDN) controller of a data center including one or more devices that each include one or more virtual routers configured thereon to: 
receive a first multicast route and a second multicast route; 
 receive, from a Top-Of-Rack (TOR) switch, a first multicast route and a second multicast route; 
 in response to a determination that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to determining that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to a determination that the second multicast route is not the assisted replication route, refrain from adding a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic; and
in response to determining that the second multicast route is not the assisted replication route, refrain from adding a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic; and
configure, after adding the first nexthop, a virtual router based on the list of nexthops.
provision, after adding the first nexthop, the list of nexthops at a virtual router of the one or more virtual routers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474